Citation Nr: 0813364	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In February 2007, the RO sent the veteran a Statement of the 
Case concerning, in addition to his above indicated claim, a 
claim for entitlement to service connection for bilateral 
hearing loss.  The Board notes that the veteran perfected his 
appeal on the issue of entitlement to service connection for 
bilateral hearing loss in his March 2007 VA Form 9.  As an 
October 2007 rating decision granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
representing a complete grant of the benefit sought on 
appeal, such issue is no longer in appellate status.

The Board notes that the appellant requested a video-
conference hearing in connection with the current claim.  The 
video-conference hearing was subsequently scheduled and held 
in December 2007 before the undersigned Veterans Law Judge.  
The appellant testified at that time and the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a lower back 
condition.  The veteran contends that he injured his back in 
service while working as an aircraft mechanic as the job 
included a significant amount of heavy lifting.

The veteran's service medical records reveal that in July 
1960 the veteran was treated for a fever and back pain.  The 
veteran's medical examination at entry into active duty, 
performed in August 1956, and at separation from active duty, 
performed in August 1960, do not reveal any spine or lower 
back condition.  The veteran, on his Report of Medical 
History, at entry and separation from active duty, did not 
report any spine or lower back condition.

The veteran testified at a hearing, held before the 
undersigned Veterans Law Judge in December 2007, that he was 
treated for a back condition at the VA medical center at 
Mountain Home, Tennessee, from 1990 to 1993.  The veteran 
reported that he was treated for a back condition in 1962 by 
Dr. Bud in Johnson City, Tennessee.  He indicated that Dr. 
Bud performed an x-ray and determined that the veteran had 
three bridging and overlapping disks, spinal deterioration, 
and a possible old break in the middle of the back.  The 
veteran testified that he was examined, prior to employment, 
by Clinchfield Railroad, now CSX Railroad, and was determined 
to have a back condition.  He indicated that he was provided 
with a disability retirement from CSX Railroad.  The records 
of the above indicated treatment have not been associated 
with claims folder and there is no indication that any 
attempt has been made to obtain these treatment records.

The veteran's post-service medical records associated with 
the claims folder reveal that the veteran was diagnosed with 
mild spondylotic changes of the thoracic spine and grade I 
anteriolisthesis of C7 on T1 in January 2005.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the claim must be remanded for attempts to be made to obtain 
the veteran's VA medical records pertaining to treatment for 
a lower back condition, that are dated since 1990.

In addition, attempts must be made to obtain the records 
pertaining to the veteran's lower back condition of Dr. Bud 
in Johnson City, Tennessee, and Clinchfield Railroad, now CSX 
Railroad.

The Board notes that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his lower back condition.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The record reveals that the veteran has a current diagnosis 
of a lower back condition and performed heavy lifting while 
in service.  However, there is no evidence associated with 
the claims folder as to whether the veteran's lower back 
condition is related to or caused by the veteran's in-service 
heavy lifting.  Accordingly, the veteran should be afforded a 
VA Compensation and Pension examination.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with 
the claims file VA treatment records 
pertaining to the veteran from the VA 
medical center in Mountain Home, 
Tennessee, dated from 1990 to 1993.  

2.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran that from Dr. 
Bud in Johnson City, Tennessee, and 
Clinchfield Railroad, now CSX Railroad.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any lower back condition found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset of his back pain and back 
condition and render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's lower back condition is 
related to or had its onset during 
service, and particularly, to his in-
service heavy lifting.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

4.  Undertake any other development 
deemed warranted and then readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





